Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are currently pending in the instant application.

Claim Objections

Claim 20 is objected to because of the following informalities:  “a disposable absorbent article” should be “the disposable absorbent hygiene article” as to remain consistent with the element of claim 1 of which claim 20 is dependent on.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  “said layer” does not definitively point to a specific element as there are multiple layers being claimed. The claim will be interpreted to read as “said liquid permeable and nonabsorbing layer”.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities: “material having with a” is grammatically incorrect. The claim will be interpreted to read as “material having a”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/148612 to Stahl in view of WIPO Publication 01/32226 to Besemer et al. (hereinafter “Besemer”). 
In regards to claim 1, Stahl discloses a disposable absorbent hygiene article, comprising a liquid permeable topsheet (Pg. 10 line 33), a backsheet and an absorbent core (pg. 10, lines 7-20) disposed between the topsheet and the backsheet. wherein said topsheet is provided with a dry coating (Pg. 2 lines 18-21).
Stahl does not disclose the dry coating to comprise at least one lactone selected from the group consisting of gamma- and delta-lactones. It instead discloses the dry coating to comprise an organic acid.
However, Besemer teaches of an absorbent article (Pg. 1, line 5) comprising gamma or delta- lactones such as gluconolactone (Pg. 3, lines 5-7). 
Stahl and Besemer are considered to be analogous to the claimed invention as all references are in the same field of absorbent articles regulating pH with the same key features and are known to be functional in absorbing and regulating pH (Pg. 7, lines 18-19 of Stahl) (Pg. 3, lines 7-12 of Besemer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make substitution the organic acid of Stahl with the gamma- and delta-lactone such as gluconolactone taught by Besemer as it would have the predictable result of functioning the same to regulate pH to the desired level of between 5.0 and 4.0 (Pg. 7, lines 18-19 of Stahl) (Pg. 3, lines 7-12 of Besemer) ).

Claim 2 is rejected as it merely claims further structure to an optional element of claim 1. 

In regards to claim 3, Stahl discloses an absorbent hygiene article wherein where the dry coating is provided on said topsheet at a concentration of from 0.1 g to 10 g, of said organic acid per meters squared of the coated area of said topsheet (Pg. 3, lines 5-9). 
Stahl does not disclose an absorbent hygiene article wherein where the dry coating is provided on said topsheet at a concentration of from 0.1 g to 10 g, of said at least one lactone per meters squared of the coated area of said topsheet.
However, the combination of Stahl and Besemer teaches the lactones to function by hydrolyzing into neutralizing acids (Pg. 3, lines 8-9). For example, gluconolactone (Pg. 3, lines 5-7 Besemer) see rejection of claim 1, would hydrolyze into gluconic acid (and organic acid) thus 0.1g to 10g /meters squared of gluconolactone would be equivalent to 0.1g to 10g /meters squared of organic acids.

In regards to claim 4, Stahl discloses an absorbent hygiene article wherein said dry coating is provided on at least the side of the topsheet facing away from the absorbent core (pg. 4, lines 14-16; pg. 5, lines 7-11). Stahl discloses a method involving soaking (Pg. 5 lines 7-11)the topsheet into the coating solution and drying said sheet (Pg. 4 line 4). Stahl further discloses that the coating would be in direct contact with the skin of the wearer meaning the dry coating side is facing away from the absorbent core (Pg. 7 lines 10-11).

Claim 5 is rejected as it merely claims further structure to an optional element of claim 1. 

In regards to claim 6, Stahl discloses an absorbent hygiene article exhibiting at its topsheet a pH of from 2.5 to 5.5 (Pg. 7, lines 18-19).

In regards to claim 7, the combination of Stahl and Besemer teaches an absorbent hygiene article wherein at least one lactone comprises, or is, gluconolactone (Pg. 3, lines 5-7 Besemer) see rejection of claim 1.

In regards to claim 8, Stahl and Besemer does not explicitly teach an absorbent hygiene article wherein said at least one lactone comprises from 40 to 100 wt% of said dry coating, though as described above, Stahl and Besemer discloses using an amount of lactone in said dry coating for regulating pH (see rejection of claim 1).
 
Besemer discloses changing the amount of an agent changes or affects the resulting pH (pg. 3, lines 10-12). Additionally, the instant application does not show criticality of the claimed range (Pg. 9 of the specs detail “one lactone may constitute from 40 to 100 wt%”, “may” showing lack of criticality). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent hygiene article of Stahl and Besemer by making the at least one lactone comprise from 40 to 100 wt% of said dry coating as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 9, the combination of Stahl and Besemer teaches an absorbent hygiene article wherein the dry coating further comprises a surfactant (Pg. 6, lines 6-17; Stahl).

In regards to claim 10, the combination of Stahl and Besemer teaches an absorbent hygiene article wherein the dry coating further comprises a water-soluble polymer (Pg. 3, lines 1-3; Stahl).
In regards to claim 11, Stahl discloses an absorbent hygiene article wherein said topsheet is a nonwoven web material or a perforated plastic film (Pg. 11, lines 1-4).

In regards to claim 12, Stahl discloses an absorbent hygiene article wherein said topsheet has a dry basis weight of from 10 to 50 g/m2 (Pg. 11, lines 12-13)

Claim 13 is rejected as it merely claims further structure to an optional element of claim 1. 
Claim 14 is rejected as it merely claims further structure to an optional element of claim 1. 

In regards to claim 15, the combination of Stahl and Besemer does not explicitly teach an absorbent hygiene article wherein said dry coating is substantially free from compounds selected from the group consisting of salts of carbonates and bicarbonates, alkaline peroxides, azides, and mixtures thereof. However, the group consisting of salts of carbonates and bicarbonates, alkaline peroxides, azides, and mixtures thereof is not disclosed at all. Since these mixtures are not being disclosed as used, the references disclose not using them. 

In regards to claim 16, Stahl does not explicitly disclose an absorbent hygiene article wherein said absorbent core comprises from 10 to 100 wt% of super absorbent polymer.

Stahl discloses that it is common to have different structures of absorbent cores with varying mixtures of materials and superabsorbent polymers depending on the desired embodiments (Pg. 10, lines 7-20). Additionally, the instant application does not show criticality of the claimed range (Pg. 5 of the specs “may be present at an amount of” showing lack of criticality). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent hygiene article of Stahl by making the absorbent core comprise from 10 to 100 wt% of super absorbent polymer as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 17, Stahl discloses an absorbent hygiene article wherein said backsheet is liquid impermeable and vapor permeable (Pg. 11, lines 19-24).

In regards to claim 18, the combination of Stahl and Besemer teaches an absorbent hygiene article wherein said dry coating is essentially homogenously distributed on said layer (Pg. 4, lines 14-16; pg. 5, 7-11 Stahl) One of ordinary skill in the art would know that submerging a uniform material in a fluid would cause the fluid to homogenously distribute itself on said material.

In regards to claim 20, Stahl discloses a method of adjusting or maintaining a pH of a skin of a subject in contact with a disposable absorbent article, the method comprising contacting the skin of the subject (Pg. 1, lines 13-15; Pg. 2, lines 15-16) with a disposable absorbent article as defined in claim 1 thereby adjusting or maintaining the pH of the skin of the subject in contact with said article at a value of from 3.5 to 5.5 (pg. 7, lines 18-19).

In regards to claim 21, Stahl discloses the method (Pg. 4, lines 1-20) for the production of a disposable absorbent article comprising disposing an absorbent core between a liquid permeable topsheet (Pg. 10, line 33-35) and a backsheet (Pg. 10, lines 7-20), wherein said topsheet is provided with a dry coating.
Stahl does not disclose the dry coating to comprise at least one lactone selected from the group consisting of gamma- and delta-lactones. It instead discloses the dry coating to comprise an organic acid.
However, Besemer teaches of an absorbent article provided with a dry coating gamma or delta-lactones such as gluconolactone (Pg. 3, lines 5-7), and these teachings were combined with those of Stahl above (see rejection of claim 1).

In regards to claim 22, the combination of Stahl and Besemer teaches a method wherein said topsheet is obtained by:
 -providing a liquid permeable web material of nonwoven or perforated plastic film (Pg. 10, line 33-35 Stahl); 
-applying to said liquid permeable web material a liquid composition (Pg. 4, lines 1-4 Stahl) comprising at least one lactone selected from the group consisting of gamma- and delta-lactones (Pg. 3, lines 5-7 Besemer); and 
-drying said liquid composition to render a dry coating composition on said liquid permeable web material (Pg. 4, line 5 Stahl).

	In regards to claim 23, the combination of Stahl and Besemer teaches a method wherein said dry coating further comprises a surfactant, and wherein said surfactant is applied to said liquid permeable web material prior to, or simultaneously with (Pg. 4, lines 1-4 Stahl), said at least one lactone (Pg. 3, lines 5-7 Besemer).

	In regards to claim 24, the combination of Stahl and Besemer teaches a method wherein the dry coating further comprises a water-soluble polymer (Pg. 3, lines 1-3 Stahl), and wherein said water soluble polymer is applied to said liquid permeable web material prior to or simultaneously (Pg. 4, lines 1-4 Stahl) with said at least one lactone (Pg. 3, lines 5-7 Besemer).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/148612 to Stahl in view of WIPO Publication 01/32226 to Besemer et al. (hereinafter “Besemer”) as applied to claim 1 above, further in view of U.S. Patent Publication 2007/0213412 to Bacon et al. (hereinafter “Bacon”).
In regards to claim 25, the combination of Stahl and Besemer teaches a liquid permeable (Pg. 9, lines 20-21; Stahl) and nonabsorbing nonwoven material (Pg. 8, lines 16-23; Stahl) disposed between a topsheet and an absorbent core (Pg. 9, lines 5-6; Pg. 10, lines 7-8; Stahl; if the acquisition layer is under the topsheet and the absorbent core is between the acquisition layer and the backsheet then the acquisition layer is between the topsheet and the absorbent core);
-applying to a material a liquid composition (Pg. 4, lines 1-4 Stahl) comprising at least one lactone selected from the group consisting of gamma- and delta-lactones (Pg. 3, lines 5-7 Besemer); and 
-drying said liquid composition to render a dry coating composition on said material (Pg. 4, line 5 Stahl).
The combination of Stahl and Besemer does not teach applying the liquid treatment to the nonabsorbing nonwoven material between the topsheet and the absorbent core nor does it teach the nonabsorbing nonwoven material to also be a web material.
However, Bacon teaches of an absorbent article with a layer disposed between the topsheet and the absorbent core comprising of any material or structure capable of accepting, storing or immobilizing bodily exudates (Para. 60), which both a nonabsorbing nonwoven material and a nonabsorbing nonwoven web material fall under, and further, the sublayer, or any portion thereof, may include or be coated with a lotion or other known substances to add, enhance or change the performance or other characteristics of the element (Para. 61).
Stahl, Besemer, and Bacon are considered to be analogous to the claimed invention as all references are in the same field of absorbent articles regulating pH with the same key features and are known to be functional in absorbing and regulating pH (Bacon, Para. 33 pH adjusters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid permeable and nonabsorbing nonwoven web material of the combination of Stahl and Besemer to also receive the dry coating treatment of Stahl and Besemer as combined in the rejection of claim 1 as justified by Bacon as it would add, enhance or change the performance of other characteristics of the element (Para. 61).

In regards to claim 26, the combination of Stahl, Besemer, and Bacon teaches a method wherein the dry coating further comprises a water-soluble polymer (Pg. 3, lines 1-3; Stahl), and wherein said water soluble polymer is applied to said liquid permeable and nonabsorbing nonwoven web material (Para. 60-61; Bacon) prior to or simultaneously (Pg. 4, lines 1-4; Stahl) with said at least one lactone (Pg. 3, lines 5-7; Besemer).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/148612 to Stahl in view of WIPO Publication 01/32226 to Besemer et al. (hereinafter “Besemer”), further in view of U.S. Patent Publication 2007/0213412 to Bacon et al. (hereinafter “Bacon”).
In regards to claim 27, Stahl discloses a liquid permeable material (Pg. 10, line 33) having a dry coating (Pg. 2 lines 18-21).
Stahl does not disclose the dry coating to comprise at least one lactone selected from the group consisting of gamma- and delta- lactones. 
However, Besemer teaches of an absorbent article comprising gamma or delta- lactones such as gluconolactone (Pg. 3, lines 5-7). 
Stahl and Besemer are considered to be analogous to the claimed invention as all references are in the same field of absorbent articles regulating pH with the same key features and are known to be functional in absorbing and regulating pH (Pg. 7, lines 18-19 of Stahl) (Pg. 3, lines 7-12 of Besemer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make substitution the organic acid of Stahl with the gamma- and delta-lactone such as gluconolactone taught by Besemer as it would have the predictable result of functioning the same to regulate pH to the desired level of between 5.0 and 4.0 (Pg. 7, lines 18-19 of Stahl) (Pg. 3, lines 7-12 of Besemer).
The combination of Stahl and Besemer does not teach applying the liquid treatment to a web material. However, Bacon teaches of an absorbent article with a layer comprising of any material or structure capable of accepting, storing or immobilizing bodily exudates (Para. 60), which a liquid permeable web material would fall under, which may include or be coated with a lotion or other known substances to add, enhance or change the performance or other characteristics of the element (Para. 61).
Stahl, Besemer, and Bacon are considered to be analogous to the claimed invention as all references are in the same field of absorbent articles regulating pH with the same key features and are known to be functional in absorbing and regulating pH(Bacon, Para. 33 pH adjusters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid permeable material of the combination of Stahl and Besemer to be a liquid permeable web material by Bacon as it would add, enhance or change the performance of other characteristics of the element (Para. 61).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/148612 to Stahl in view of WIPO Publication 01/32226 to Besemer et al. (hereinafter “Besemer”) as applied to claim 1 above, further in view of U.S. Patent Publication 2003/0082970 to Moberg-Alehammar et al. (hereinafter “Moberg-Alehammar”).
In regards to claim 19, the combination of Stahl and Besemer does not teach an absorbent hygiene article wherein said dry coating is applied in a pattern covering from 10 to 90% of the area of said layer.
However, Moberg-Alehammar teaches of a pH regulating agent (Para. 75) being coated on said absorbent article in a pattern (Para. 60). While Moberg-Alehammar does not explicitly teach a range of 10 to 90% coverage, it teaches that the applied agent could be smaller than the total area of the surface area of the sheet or substantially the same as the area (Para. 59) and that the shape of the insert can be varied depending on where it is intended to be placed on the user and the size of the intended treatment site (Para. 59).Because the problem or need to regulate the pH of a part of the body being covered by an absorbent article was identified (Para. 60, 75), one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to try and pursue the known, the finite numbers of solutions of having the applied agent smaller than surface (more than 0% less than 100%), and having it the same area (100%) with reasonable expectation of success. Further, the instant application does not specify criticality of the claimed range as the spec discloses “the dry coating may for example cover at least 10 area-%, such as from 10 to 90 area-%” suggesting may and providing 10-90% in exemplary fasion.
Stahl, Besemer, and Moberg-Alehammar are considered to be analogous to the claimed invention as all references are in the same field of absorbent articles regulating pH with the same key features and are known to be functional in absorbing and regulating pH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Stahl and Besemer to be patterned in a coverage of 10-90% as is made obvious by Moberg-Alehammar to prevent, alleviate or heal dermatitis (Para. 74) in an area matching the size of the intended treatment size (Para. 59).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781